DETAILED ACTION
This action is in response to the claim amendments received 02/24/2021. Claims 1-20 are pending with claims 1, 8 and 15 currently amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a method for establishing an advanced virtual sports platform in claims 1-7 (a process), a system for providing an advanced virtual sports platform in claims 8-14 (a machine), and a system for establishing an advanced fantasy sports platform in claims 15-20 (a machine).  So each of the claim set is directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps for establishing data source for fantasy sports, querying and generating 
Claim 1: A method for establishing an advanced virtual sports platform over a computer network, comprising the steps of: 
establishing at least one input data source associated with at least one real- world cycling competition and storing the at least one input data source in a platform datastore; 
wherein the at least one real-world cycling competition comprises a plurality of discrete successive stages, wherein each of the discrete successive stages has a different terrain;
receiving user account credentials from at least one user, querying for the user account credentials existing in the platform datastore, and storing the user account credentials in the platform datastore; 
querying and generating at least one competition user league associated with at least one real-world cycling competition; 
receiving and storing at least one user team associated with the at least one competition user league; 
operating a live draft for the at least one competition user league and the at least one user team, wherein each of the at least one user teams selects at least one athlete during a predetermined time period, wherein the predetermined time period is displayed to the at least one user during the live draft, and wherein upon expiration of the predetermined time period the platform autopicks the at least one athlete for the at least one user team; 
querying and receiving stage data associated with at least one of the discrete successive stages of the at least one real-world cycling competition from the at least one input data source to the platform datastore; 
establishing at least one bonus specifier for the at least one of the discrete successive stages of the at least one competition user league; 
processing data in the platform datastore and outputting stage data scores as output stage data scores; 
assigning the at least one user team at least one point score based on the output stage data scores; 
assigning at least one athlete at least one point score based on the output stage data scores;
generating at least one ranking for the at least one user team based on the output stage data scores; 
generating at least one ranking for the at least one athlete based on the output stage data scores; and 
calculating and displaying rankings and points accrued for tracking competitive ranking for the at least one user team and the at least one athlete.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-7, and substantially also encompassed by claims 8-14, and claims 15-20. 
Claims 1, 8, and 15 recite the steps for establishing data source for fantasy sports, querying and generating league/team for competition, drafting athlete, querying stage data, establishing bonus specifier, processing data and eventually generating ranking for both the user team and the athlete in fantasy sports. These steps are directed to certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include the server/client computers and a computer network.  These additional elements are Electric Power, where the Court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information” and reiterated that “such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Elec. Power, 830 F.3d at 1355 (internal citations omitted). Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Response to Arguments
Applicant's arguments filed 02/24/2021, with respect to claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, applicant argues “Applicant's disclosure is directed to a novel platform for a professional cycling fantasy league. Applicant's claims, as amended, require the calculation and display of rankings and points for tracking competitive rankings for the at least one user team. Professional cycling is quite unique relative to other sports, such as baseball, football, basketball, and the like. While other sports are similar to one another in their selection of team members/athletes for participation in games, professional cycling differs in that competitions are broken down into stages, with each stage having a different terrain. Further, each stage is viewed as a "competition within a competition," wherein points are awarded for both teams and individual cyclists at the stage level and the competition level” (p. 13 – 14). The examiner respectfully submits that the “novel platform” being specific rules for calculating points for both teams and individual cyclists at the stage level and the competition level. These specific rules are directed to abstract ideas as certain methods of organizing human activity. Even though professional cycling is quite unique relative to other sports, unique abstract ideas are still abstract ideas. 
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include server/client computers and a computer network. By failing to explain how these server/client computers and computer network is different from conventional computers and generic computer network, it is reasonable that the broadest reasonable interpretation of these additional elements are just conventional computers communicating over a generic network. The conventional computers over generic network are generic machines. The additional element(s) does/do not improve the functioning of the computer or provide any improvement to another technology or technical field. The claims do not recite any elements that appear to limit the invention to a particular machine. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Examiner, Art Unit 3715